The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2015

                                       No. 04-14-00367-CR

                                   Andres Alfredo SEGOVIA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR8592
                            Honorable Ray Olivarri, Judge Presiding

                                          ORDER
        The State’s brief was originally due December 10, 2014; however, the court
granted an extension of time to file the brief until January 9, 2015. On that date, the State
filed a motion requesting an additional thirty days to file its brief.

        We grant the motion and order the State of Texas’s brief due February 9, 2015.
 Counsel is advised that no further extensions of time will be granted absent a motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court